Exhibit 10.1

INDEMNITY AGREEMENT

This Indemnity Agreement, dated             , 20    , is made between The Active
Network, Inc., a Delaware corporation (the “Company”), and                     
(the “Indemnitee”).

RECITALS

A. The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors and officers
of the Company and its subsidiaries and wishes to indemnify its directors and
officers to the maximum extent permitted by law;

B. The Company and Indemnitee recognize that corporate litigation in general has
subjected directors and officers to expensive litigation risks;

C. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors and officers by agreement and to indemnify persons who serve, at the
request of the Company, as the directors and officers of other corporations or
enterprises, and expressly provides that the indemnification provided by
Section 145 is not exclusive;

D. Section 145(g) allows for the purchase of management liability (“D&O”)
insurance by the Company, which in theory can cover asserted liabilities without
regard to whether they are indemnifiable or not;

E. Individuals considering service or presently serving expect to be extended
market terms of indemnification commensurate with their position, and that
entities such as Company will endeavor to maintain appropriate D&O insurance;
and

F. In order to induce Indemnitee to serve or continue to serve as a director or
officer of the Company and/or one or more subsidiaries of the Company, the
Company and Indemnitee enter into this Agreement.

AGREEMENT

NOW, THEREFORE, the Indemnitee and the Company hereby agree as follows:

1. Definitions. As used in this Agreement:

(a) “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.

 

1



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of the Company.

(c) A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
a majority of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.

(d) “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or Section 145 or
otherwise; provided, however, that “Expenses” shall not include any judgments,
fines, ERISA excise taxes or penalties, or amounts paid in settlement of a
Proceeding.

(e) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in relevant matters of
corporation law and neither currently is, nor in the past five years has been,
retained to represent: (i) the Company or the Indemnitee in any matter material
to either such party or (ii) any other party to or witness in the proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s rights under this Agreement.

 

2



--------------------------------------------------------------------------------

(f) “Proceeding” shall mean any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether formal or informal,
civil, criminal, administrative, or investigative, including any such
investigation or proceeding instituted by or on behalf of the Corporation or its
Board of Directors, in which Indemnitee is or reasonably may be involved as a
party or target, that is associated with Indemnitee’s being an Agent of the
Corporation.

(g) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more other subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an Agent
of the Company, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws of the
Company or any subsidiary of the Company or until such time as the Indemnitee
tenders his or her resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment by the Indemnitee.

3. Liability Insurance.

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as the Indemnitee shall continue to serve as an Agent of the Company and
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that the Indemnitee was an Agent of the Company, the
Company, subject to Section 3(c), shall promptly obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, as more fully
described below. In the event of a Change in Control, the Company shall, as set
forth in Section (c) below, either: i) maintain such D&O Insurance for six
years; or ii) purchase a six year tail for such D&O Insurance.

(b) Rights and Benefits. In all policies of D&O Insurance, the Indemnitee shall
qualify as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s independent directors (as defined by the insurer) if the Indemnitee is
such an independent director; of the Company’s non-independent directors if the
Indemnitee is not an independent director; of the Company’s officers if the
Indemnitee is an officer of the Company; or of the Company’s key employees, if
the Indemnitee is not a director or officer but is a key employee.

(c) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith that: such insurance is not reasonably available; the premium costs
for such insurance are disproportionate to the amount of coverage provided; the
coverage provided by such insurance is limited so as to provide an insufficient
or unreasonable benefit; the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company; the Company is to be acquired and a
tail policy of

 

3



--------------------------------------------------------------------------------

reasonable terms and duration can be purchased for pre-closing acts or omissions
by the Indemnitee; or the Company is to be acquired and D&O Insurance can be
maintained by the acquirer that covers pre-closing acts and omissions by the
Indemnitee.

4. Mandatory Indemnification. Subject to the terms of this Agreement:

(a) Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of the fact that the Indemnitee is or was
an Agent of the Company, or by reason of anything done or not done by the
Indemnitee in any such capacity, the Company shall indemnify the Indemnitee
against all Expenses and liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes and penalties, and amounts paid
in settlement) actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, settlement or appeal of such Proceeding,
provided the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.

(b) Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that the Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by the Indemnitee in any such
capacity, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, provided the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; except
that no indemnification under this Section 4(b) shall be made in respect to any
claim, issue or matter as to which the Indemnitee shall have been finally
adjudged to be liable to the Company by a court of competent jurisdiction unless
and only to the extent that the Delaware Court of Chancery or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such amounts which
the Delaware Court of Chancery or such other court shall deem proper.

(c) Actions where Indemnitee is Deceased. If the Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that the Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by the Indemnitee in any such capacity, and if, prior
to, during the pendency of or after completion of such Proceeding the Indemnitee
is deceased, the Company shall indemnify the Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent the Indemnitee would have been entitled to indemnification pursuant
to this Agreement were the Indemnitee still alive.

(d) Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Proceeding, that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful.

 

4



--------------------------------------------------------------------------------

(e) Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to indemnify the Indemnitee for Expenses or liabilities of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
by-law or agreement.

(f) Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Proceeding, but is subpoenaed in such a Proceeding by reason
of the fact that the Indemnitee is or was an Agent of the Company, or by reason
of anything witnessed by the Indemnitee in that capacity, the Company shall
indemnify the Indemnitee against i) all out-of-pocket costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), actually and reasonably incurred by the Indemnitee in
responding to such subpoena; and ii) if Indemnitee is a former Agent of the
Company at that time and is employed elsewhere, reasonable reimbursement for
Indemnitee’s time spent testifying and meeting with Company counsel prior to
such testimony solely to prepare for such testimony, at a rate based on
Indemnitee’s compensation at such employment, but not to exceed $900 per hour.

5. Indemnification for Expenses in a Proceeding in Which the Indemnitee is
Wholly or Partly Successful.

(a) Successful Defense. Notwithstanding any other provisions of this Agreement,
to the extent the Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding (including, without limitation, an action by or in the
right of the Company) in which the Indemnitee was a party by reason of the fact
that the Indemnitee is or was an Agent of the Company at any time, the Company
shall indemnify the Indemnitee against all Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection with the investigation,
defense or appeal of such Proceeding.

(b) Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent that the Indemnitee is a party to any Proceeding
(including, without limitation, an action by or in the right of the Company) in
which the Indemnitee was a party by reason of the fact that the Indemnitee is or
was an Agent of the Company at any time and is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with each successfully resolved claim, issue or matter.

(c) Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

(d) Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee for any reason other than
statutory limitations, then in respect of any threatened, pending or completed
action, suit or proceeding in which the

 

5



--------------------------------------------------------------------------------

Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Company on the one hand and Indemnitee on the other hand from the
transaction from which such action, suit or proceeding arose, and (ii) the
relative fault of Company on the one hand and of Indemnitee on the other in
connection with the events which resulted in such expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of Indemnitee on the other
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
the circumstances resulting in such expenses, judgments, fines or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this section were determined by pro rata allocation or
any other method of allocation which does not take account of the foregoing
equitable considerations.

6. Mandatory Advancement of Expenses. Subject to the terms of this Agreement and
following notice pursuant to Section 7(a) below, the Company shall advance all
Expenses reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an Agent of the Company (unless there has been a
final determination that the Indemnitee is not entitled to indemnification for
such Expenses) upon receipt satisfactory documentation supporting such Expenses.
By execution of this Agreement, Indemnitee agrees to repay the amount advanced
only in the event and to the extent that it shall ultimately be determined that
the Indemnitee is not entitled to indemnification by the Company to the extent
set forth in this agreement and under Delaware law. Such advances are intended
to be an obligation of the Company to the Indemnitee hereunder and shall in no
event be deemed to be a personal loan. Such advancement of Expenses shall
otherwise be unsecured and without regard to Indemnitee’s ability to repay. The
advances to be made hereunder shall be paid by the Company to the Indemnitee
within twenty (20) days following delivery of a written request therefore by the
Indemnitee to the Company. In the event that the Company fails to pay Expenses
as incurred by the Indemnitee as required by this paragraph, Indemnitee may seek
mandatory injunctive relief (including without limitation specific performance)
from any court having jurisdiction to require the Company to pay Expenses as set
forth in this paragraph. If Indemnitee seeks mandatory injunctive relief
pursuant to this paragraph, it shall not be a defense to enforcement of the
Company’s obligations set forth in this paragraph that Indemnitee has an
adequate remedy at law for damages.

7. Notice and Other Indemnification Procedures.

(a) Notice by Indemnitee. Promptly after receipt by the Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof.

 

6



--------------------------------------------------------------------------------

(b) Insurance. If the Company receives notice pursuant to Section 7(a) hereof of
the commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

(c) Defense. In the event the Company shall be obligated to pay the Expenses of
any Proceeding against the Indemnitee, the Company shall be entitled to assume
the defense of such Proceeding, with counsel selected by the Company and
approved by the Indemnitee (which approval shall not be unreasonably withheld),
upon the delivery to the Indemnitee of written notice of the Company’s election
so to do. After delivery of such notice, and the retention of such counsel by
the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same Proceeding, provided that (i) the Indemnitee shall have the
right to employ his or her own counsel in any such Proceeding at the
Indemnitee’s expense; and (ii) the Indemnitee shall have the right to employ his
or her own counsel in any such Proceeding at the Company’s expense if (A) the
Company has authorized the employment of counsel by the Indemnitee at the
expense of the Company, (B) the Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding. In addition to all
the requirements above, if the Company has D&O Insurance, or other insurance,
with a panel counsel requirement that may cover the matter for which indemnity
is claimed by Indemnitee, then Indemnitee shall use such panel counsel or other
counsel approved by the insurers, unless there is an actual conflict of interest
posed by representation by all such counsel, or unless and to the extent Company
waives such requirement in writing. The Indemnitee and its counsel shall provide
reasonable cooperation with such insurer on request of the Company.

8. Right to Indemnification.

(a) Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify the Indemnitee pursuant to this Agreement unless,
and except to the extent that, it shall have been determined by one of the
methods listed in Section 8(b) that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.

(b) Determination of Right to Indemnification. A determination of the
Indemnitee’s right to indemnification under this Section 8 shall be made at the
election of the Board by (i) a majority vote of directors who are not parties to
the Proceeding for which indemnification is being sought, even though less than
a quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee. However, in
the event there has been a Change in Control, then the determination shall, at
Indemnitee’s sole option, be made by Independent Counsel as in (b)(ii), above,
with Indemnitee choosing the Independent Counsel subject to Company’s consent,
such consent not to be unreasonably withheld.

 

7



--------------------------------------------------------------------------------

(c) Submission for Decision. As soon as practicable, and in no event later than
thirty (30) days after the Indemnitee’s written request for indemnification, the
Board shall select the method for determining the Indemnitee’s right to
indemnification. The Indemnitee shall cooperate with the person or persons or
entity making such determination with respect to the Indemnitee’s right to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement.

(d) Application to Court. If (i) a claim for indemnification or advancement of
Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within ninety (90) days after the request therefore,
(iii) the advancement of Expenses is not timely made pursuant to Section 6 of
this Agreement or (iv) payment of indemnification is not made pursuant to
Section 5 of this Agreement, the Indemnitee shall have the right to apply to the
Delaware Court of Chancery, the court in which the Proceeding is or was pending,
or any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification (including the advancement of Expenses)
pursuant to this Agreement.

(e) Expenses Related to the Enforcement or Interpretation of this Agreement. The
Company shall indemnify the Indemnitee against all reasonable Expenses incurred
by the Indemnitee in connection with any hearing or proceeding under this
Section 8 involving the Indemnitee, and against all reasonable Expenses incurred
by the Indemnitee in connection with any other proceeding between the Company
and the Indemnitee involving the interpretation or enforcement of the rights of
the Indemnitee under this Agreement, if and to the extent the Indemnitee is
successful. To the extent Indemnitee is awarded relief on any Expense, that
Expense shall be subject to 10% prejudgment interest from the date the invoice
detailing that Expense was provided to the Company.

(f) In no event shall Indemnitee’s right to indemnification (apart from
advancement of Expenses) be determined prior to a final adjudication in the
Proceeding at issue if the Proceeding is both ongoing, and of the nature to have
a final adjudication.

(g) In any proceeding to determine Indemnitee’s right to indemnification or
advancement, Indemnitee shall be presumed to be entitled to indemnification or
advancement, with the burden of proof on the Company to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.

(h) Indemnitee shall be fully indemnified for those matters where, in the
performance of his duties for the Company, he relied in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any of the Company’s officers or
employees, or committees of the board of directors, or by any other person as to
matters Indemnitee reasonably believed were within such other person’s
professional or expert competence and who was selected with reasonable care by
or on behalf of the Company.

 

8



--------------------------------------------------------------------------------

(i) The knowledge or actions, or failure to act, or any director, officer,
agent, or employee of the Corporation, or the Corporation itself, shall not be
imputed to Indemnitee for purposes of determining any rights hereunder.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 in advance of a final determination;

(b) Fees on Fees. To indemnify the Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, to the extent Indemnitee is not successful
in such a Proceeding;

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement, which consent shall not be unreasonably withheld;

(d) Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and the
payment of profits made from the purchase and sale (or sale and purchase) by the
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law; or

(e) Payments Contrary to Law. To indemnify or advance Expenses to the Indemnitee
for which payment is prohibited by applicable law.

10. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and as to action in another capacity while
occupying the Indemnitee’s position as an Agent of the Company. The Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
Agent of the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

11. Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required undertaking has been tendered to the Company) that the Indemnitee is
not entitled to indemnification because of the

 

9



--------------------------------------------------------------------------------

limitations set forth in Sections 4 and 9 hereof. Neither the failure of the
Company (including its Board of Directors) or an Independent Counsel to have
made a determination prior to the commencement of such enforcement action that
indemnification of the Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors) or an
Independent Counsel that such indemnification is improper, shall be a defense to
the action or create a presumption that the Indemnitee is not entitled to
indemnification under this Agreement or otherwise.

12. Subrogation. In the event the Company is obligated to make a payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery under any insurance policy or any other indemnity
agreement covering the Indemnitee, who shall execute all documents reasonably
required and take all action that may be necessary to secure such rights and to
enable the Company effectively to bring suit to enforce such rights (provided
that the Company pays the Indemnitee’s costs and expenses of doing so),
including without limitation by assigning all such rights to the Company or its
designee to the extent of such indemnification or advancement of Expenses.

13. Information Sharing. If the Indemnitee is the subject of or is implicated in
any investigation, whether formal or informal, by a government or regulatory
entity or agency, the Company shall provide to Indemnitee any information
provided to the investigating entity concerning the investigation; provided,
that by executing this Agreement, Indemnitee agrees to use such information
solely in connection with the defense of such investigation and if Indemnitee is
no longer serving as a Director or employed by the Corporation, Indemnitee shall
at the Corporation’s request execute a confidentiality agreement substantially
in the form of the confidentiality agreement in effect while such Indemnitee was
a Director or employed by the Corporation.

14. Primacy of Indemnification. The Company hereby acknowledges that the
Indemnitee may have certain rights to indemnification, advancement of expenses
or liability insurance provided by a third-party investor and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
that (i) it is the indemnitor of first resort, i.e., its obligations to the
Indemnitee under this Agreement and any indemnity provisions set forth in its
Certificate of Incorporation, Bylaws or elsewhere (collectively, “Indemnity
Arrangements”) are primary, and any obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Indemnitee is secondary and excess, (ii) it shall
advance the full amount of expenses incurred by the Indemnitee and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement by or on behalf of the Indemnitee, to the extent
legally permitted and as required by any Indemnity Arrangement, without regard
to any rights the Indemnitee may have against the Fund Indemnitors, and (iii) it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any
claims against the Fund Indemnitors for contribution, subrogation or any other
recovery of any kind arising out of or relating to any Indemnity Arrangement.
The Company further agrees that no advancement or indemnification payment by any
Fund Indemnitor on behalf of the Indemnitee shall affect the foregoing, and the
Fund Indemnitors shall be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Indemnitee against the Company.
The Company and the Indemnitee agree that the Fund Indemnitors are express third
party beneficiaries of the terms of this Section 14. The Company, on its own
behalf and on behalf of its insurers to the extent allowed by the policies,
waives subrogation rights against Indemnitee.

 

10



--------------------------------------------------------------------------------

15. Survival of Rights.

(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.

(b) The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

16. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent permitted by law, including those
circumstances in which indemnification would otherwise be discretionary.

17. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

19. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. Addresses for notice to
either party shall be as shown on the signature page of this Agreement, or to
such other address as may have been furnished by either party in the manner set
forth above.

 

11



--------------------------------------------------------------------------------

20. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
This Agreement is intended to be an agreement of the type contemplated by
Section 145(f) of the General Corporation Law of Delaware.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement.

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

  Indemnitee:   The Company:         THE ACTIVE NETWORK, INC.  

 

    By:  

 

  Address:  

 

    Name:  

 

   

 

    Title:  

 

 

12